DETAILED ACTION
This Office Action is responsive to communication filed 01/21/2021. 
Status of the claims:
Claims 1-29 are previously presented..
Claims 1-29 remain pending in the present application. 
The present application is being examined under the pre-AIA  first to invent provisions.
This application is a CON of 15/976,169 filed on 05/10/2018 (now US PAT 10469298), which claims priority to Provisional Application No. 62/505,654, filed May 12, 2017.

Continued Examination under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 01/21/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 01/21/2021 has been entered.

Response to Information Disclosure Statement
The information disclosure statements filed on 01/21/2021, has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 is included in this correspondence.

Allowable Subject Matter
Claims 1-29 contain allowable subject matter. 
The following is an examiner's statement of reasons for allowance: 
In view of the Applicants’ amendment, full consideration of the Applicants Remarks, and the Examiner’s amendment, the claimed subject matter in claims 1-29 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 17, 23 and its connections. 

	Regarding claim 1
	A method for wireless communication, comprising: 
receiving a first reference signal configuration indicating a first set of resource elements over which reference signals for a first set of one or more antenna ports are scheduled for transmission; 
receiving a second reference signal configuration indicating a second set of resource elements over which reference signals for a second set of one or more antenna ports are scheduled for transmission; 
receiving an association configuration indicating an association between at least two antenna ports, 
wherein the at least two antenna ports include a first antenna port in the first set of one or more antenna ports and a second antenna port in the second set of one or more antenna ports; 
receiving a plurality of reference signals including a first reference signal in the first set of resource elements and a second reference signal in the second set of resource elements; and 
performing, based at least in part on the association configuration, a channel measurement of at least one channel characteristic of a channel associated with the first antenna port based on at least the first reference signal and the second reference signal.

Regarding claim 11
			An apparatus for wireless communication, comprising: 
a transceiver for communicating via at least one or more antennas; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
receive a first reference signal configuration indicating a first set of resource elements over which reference signals for a first set of one or more antenna ports are scheduled for transmission; 
receive a second reference signal configuration indicating a second set of resource elements over which reference signals for a second set of one or more antenna ports are scheduled for transmission; 
receive an association configuration indicating an association between at least two antenna ports, wherein the at least two antenna ports include a first antenna port in the first set of one or more antenna ports and a second antenna port in the second set of one or more antenna ports; 
receive a plurality of reference signals including a first reference signal in the first set of resource elements and a second reference signal in the second set of resource elements; and 
perform, based at least in part on the association configuration, a channel measurement of at least one channel characteristic of a channel associated with the first antenna port based on at least the first reference signal and the second reference signal.

Regarding claim 18
	A method for wireless communication, comprising: 
transmitting a first reference signal configuration indicating a first set of resource elements over which reference signals for a first set of one or more antenna ports are scheduled for transmission; 
transmitting a second reference signal configuration indicating a second set of resource elements over which reference signals for a second set of one or more antenna ports are scheduled for transmission; 
transmitting an association configuration indicating an association between at least two antenna ports, wherein the at least two antenna ports include a first antenna port in the first set of one or more antenna ports and a second antenna port in the second set of one or more antenna ports; and 
transmitting, based at least in part on the association configuration, reference signals, including a first reference signal in the first set of resource elements and a second reference signal5Application No. 16/673,452Docket Number: 174332C1 Response to Office Action dated June 12, 2020 in the second set of resource elements, based on at least one channel characteristic that is the same among the first reference signal and the second reference signal.
 		 
Regarding claim 25
	An apparatus for wireless communication, comprising: 
a transceiver for communicating one or more wireless signals via at least a transmitter and one or more antennas; 
a memory configured to store instructions; and 
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to: 
transmit a first reference signal configuration indicating a first set of resource elements over which reference signals for a first set of one or more antenna ports are scheduled for transmission; 
transmit a second reference signal configuration indicating a second set of resource elements over which reference signals for a second set of one or more antenna ports are scheduled for transmission; 
transmit an association configuration indicating an association between at least two antenna ports, wherein the at least two antenna ports include a first antenna port in the first set of one or more antenna ports and a second antenna port in the second set of one or more antenna ports; and 
transmit, based at least in part on the association configuration, reference signals, including a first reference signal in the first set of resource elements and a second reference signal in the second set of resource elements, based on at least one channel characteristic that is the same among the first reference signal and the second reference signal.
		
		Regarding Claims 2-10, 12-17, 19-24 and 26-29, 
Claims 2-10, 12-17, 19-24, and 26-29 are dependent claims having claims 1, 11, 18, and 25 as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632
2/12/2021